Exhibit 10.31

EXPONENT, INC.

2008 Equity Incentive Plan

Restricted Stock Unit Employee Bonus Grant Agreement

This Restricted Stock Unit Employee Bonus Grant Agreement (the “Agreement”) is
entered into between Exponent, Inc., a Delaware corporation (the “Company”), and
                     (the “Employee”).

Pursuant to the terms of the 2008 Equity Incentive Plan (the “Plan”) the Company
hereby awards to Employee restricted stock units (“Restricted Stock Units”) on
the terms and conditions as set forth in this Agreement and the Plan. The grant
date for this award is                  , 200     (the “Grant Date”).
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

In consideration of the mutual promises set forth below, the parties hereto
agree as follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan (the terms of which are incorporated herein by reference)
and effective as of the Grant Date, the Company hereby grants to the Employee
             Restricted Stock Units. The Restricted Stock Units relate on a
one-for-one basis to shares of the Company’s Common Stock (each such share,
adjusted in accordance with Section 14 of the Plan, a “Share”).

2. Fully Vested Award. The Restricted Stock Units are fully vested (meaning that
the Employee’s right to the Restricted Stock Units is not subject to any
continuing service requirement) on the Grant Date.

3. Distribution of Shares and Settlement of Award. Subject to any limitations
set forth in this Agreement (including Sections 6 and 16) and the Plan, a number
of Shares of Common Stock will be issued (“distributed”) to the Employee in
settlement and full satisfaction of this Restricted Stock Unit equal to the
number of Restricted Stock Units on (or as soon as practicable after, but in no
later event later than the date that is forty-five (45) days after) the earlier
of (a) the fourth anniversary of the Grant Date (the “Fourth Anniversary”),
(b) the date of the Employee’s death prior to the Fourth Anniversary, or (c) the
date of any accelerated distribution as a result of Section 4 below (such date,
the “Change of Control Date”) (the earlier of such dates, the “Distribution
Date”). Upon or as soon as practicable following the Distribution Date, stock
certificates (including electronic representations of the same, the
“Certificate”) evidencing the Shares issued upon settlement of vested Restricted
Stock Units shall be issued and registered in the Employee’s name and delivered
to (or appropriate notice in the case of electronic Certificate delivered to)
the Employee (or in the case of the Employee’s death, to the Employee’s
beneficiary or estate).



--------------------------------------------------------------------------------

4. Change in Control. In the event of a Change in Control (as defined in the
Plan and as modified by Section 16 below), the successor to the Company shall
assume, or substitute equivalent awards for, this award on the same terms and
conditions (including vesting conditions). The medium of settlement, whether
shares, cash or some combination thereof, shall be determined at the discretion
of the Administrator with the consent of the successor at the time of the Change
in Control. If the award holder is involuntarily terminated for any reason other
than award holder’s failure to substantially perform the duties of award
holder’s position, after written notice and a reasonable opportunity to cure,
within a two-year period beginning on the date of the Change in Control, all
awards shall be vested and settled on the date of termination. For this purpose,
involuntary termination shall include the occurrence of one or more of the
following events (which occurs involuntarily to the award holder) provided that
the award holder provides notice of such event within 30 days of its first
occurrence and terminates employment within 12 months of the first occurrence of
the event: (1) A material diminution in the award holder’s base compensation.
(2) A material diminution in the award holder’s authority, duties, or
responsibilities. (3) A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the award holder is required to
report. (4) A material diminution in the budget over which the award holder
retains authority. (5) A material change in the geographic location at which the
award holder must perform the services.

5. Dividends. To the extent the Company pays any cash dividends, stock dividends
or other distributions on or with respect to Shares prior to the Distribution
Date, the Employee shall be entitled to receive credit for cash dividends, stock
dividends and other distributions paid during the Restricted Period with respect
to the corresponding number of Shares of Common Stock underlying the Restricted
Stock Units, provided that the fair market value of any such dividends or
distributions shall be converted into an additional number of Restricted Stock
Units (based on the Fair Market Value of the Common Stock at the time of such
payment or distribution), which additional Restricted Stock Units shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to, and shall be settled at the same time the Restricted Stock Units
with respect to which they relate. Credit under this paragraph for any dividends
paid during the Restricted Period shall be done as soon as practicable following
the payment date for such dividend.

6. Tax Withholding Obligations. To meet the obligations of the Company (or a
Subsidiary if the Employee is employed by an entity other than the Company) and
the Employee with respect to any income or employment withholding taxes, FICA
contributions, or the like under any federal, state, local or foreign statute,
ordinance, rule, or regulation in or connection with the award grant, vesting or
settlement of the Restricted Stock Units (including without limitation
additional Restricted Stock Units (if any) provided to the Employee pursuant to
Section 5 above), the Committee shall require that the Company withhold a number
of shares of Common Stock otherwise deliverable under this award having a Fair
Market Value sufficient to satisfy the statutory minimum (or such higher amount
as is allowable without adverse accounting consequences) of the Employees
estimated total federal, state, local and/or foreign tax obligations associated
with grant, vesting or settlement of the Restricted Stock Units. The Company may
also in lieu of or in addition to the foregoing, at its sole discretion, either
require the Employee to deposit with the Company an amount of cash sufficient to
meet such obligations and/or, withhold the required amounts from the Employee’s
pay during the pay periods

 

2



--------------------------------------------------------------------------------

immediately preceding the date on which any such applicable withholding tax or
similar obligation otherwise arises. The Company shall not deliver any of the
Certificates until and unless the Employee has made the deposit required herein
or proper provision for all applicable tax withholding and similar obligations
has been made. The Employee hereby consents to any action reasonably taken by
the Company to meet all or any of such obligations. The Employee understands
that, because this award is fully vested at grant, certain withholding taxes
will be due immediately upon grant of the Restricted Stock Units.

7. Restriction on Transferability. Until the Distribution Date, the Restricted
Stock Units may not be sold, transferred, pledged, assigned, or otherwise
alienated at any time. Any attempt to do so contrary to the provisions hereof
shall be null and void. Notwithstanding the above, distribution can be made
pursuant to will, the laws of descent and distribution, intra-family transfer
instruments or to an inter vivos trust.

8. Rights as Shareholder. Subject to Section 5 above with respect to dividend
rights, the Employee shall not have voting or any other rights as a stockholder
of the Company with respect to the Restricted Stock Units prior to the
Distribution Date. Upon the Distribution Date, the Employee will obtain full
voting and other rights as a shareholder of the Company.

9. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

10. Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee or other benefit plan sponsored by the Company or
any Subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Subsidiary’s employee benefit plans.

11. No Right to Employment. The award of the Restricted Stock Units pursuant to
this Agreement shall not give the Employee any right to remain employed by the
Company or a Subsidiary or otherwise change the at-will nature of the Employee’s
relationship with the Company or a Subsidiary, as applicable. It does not
constitute part of the Employee’s salary or wages and, unless specifically
agreed to otherwise in writing with the Company, is not relevant for purposes of
determining any post-employment payment or severance to which the Employee may
become entitled.

12. Amendment. This Agreement may be amended only by a writing executed by the
Company and the Employee which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Employee, and
provided that no such amendment adversely

 

3



--------------------------------------------------------------------------------

affects the rights of the Employee (but limiting the foregoing, the Committee
reserves the right to change, by written notice to the Employee, the provisions
of the Restricted Stock Units or this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change shall be applicable only to
Restricted Stock Units which are then subject to restrictions as provided
herein). Notwithstanding anything else to the contrary in this Section 12 or in
the Plan, any amendment to this Agreement shall be subject to the requirements
of Section 16 below.

13. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its stock administrator.
Any notice to be given to Employee shall be addressed to Employee at the address
listed in the Company’s records. By a notice given pursuant to this Section,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.

14. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15. Construction. The Restricted Stock Units are being issued pursuant to
Section 11 of the Plan and are subject to the terms of the Plan. A copy of the
Plan has been given to the Employee, and additional copies of the Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Agreement
violates or is inconsistent with an express provision of the Plan, the Plan
provision shall govern and any inconsistent provision in this Agreement shall be
of no force or effect.

16. Code Section 409A Matters. This Restricted Stock Unit award is a
“nonqualified deferred compensation arrangement” subject to Code Section 409A.
The Company has attempted in good faith to structure this Restricted Stock Unit
award in a manner that conforms to the requirements of Code Section 409A(a)(2),
(3) and (4) and any ambiguities herein will be interpreted to so conform with
these requirements to the maximum extent permissible. To the extent the IRS
challenges whether this award in fact complies with Code Section 409A(a)(2),
(3) and (4), the Employee shall be fully responsible for any additional taxes,
penalties and/or interest that might apply as a result of any adverse
determination resulting from such challenge. Any subsequent deferral election,
if permitted in the Company’s sole discretion, shall comply with the subsequent
deferral election rules of Code Section 409A(a)(4)(C). Notwithstanding anything
else to the contrary in this Agreement or in the Plan, the Company may
accelerate distribution of Shares under this Agreement only in accordance with
Treas. Reg. §1.409A-3(j)(4).

Notwithstanding anything to the contrary contained in the Plan or this
Agreement, any acceleration of the Distribution Date that occurs pursuant to
Section 4 above and/or Section 14(c) of the Plan shall only occur on a Change in
Control (as defined in the Plan) that qualifies as a “change in ownership or
effective control,” or a “change in ownership of a substantial portion of the
assets,” of the Company, all as defined under Code Section 409A.

 

4



--------------------------------------------------------------------------------

In addition, and notwithstanding any provision of this Agreement including
Section 3 above to the contrary, if at the time of the Employee’s Termination
Date he or she is a “specified employee” (as defined in Code Section 409A), and
if and only if the deferral of payment (distribution of Shares) as a result of
the Employee’s termination of service is necessary in order to prevent any
accelerated income recognition or additional tax under Code Section 409A(a)(1),
then the Distribution Date shall be delayed until the earlier of (1) that date
that is six months following the date on which occurs the Employee’s separation
from service or (2) the date of the Employee’s death following his or her
separation from service.

17. Miscellaneous.

(a) The Board may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any way
adversely affect the Employee’s rights under this Agreement, without the
Employee’s written approval.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall have no liability for
failure to issue Shares pursuant to this Agreement unless it is able to do so in
compliance with all Applicable Laws.

(c) All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(d) By signing this Agreement, the Employee acknowledges that his or her
personal employment or other service information regarding participation in the
Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan. By signing this Agreement, the Employee consents to such transmission
of personal data, as the Company believes is appropriate to administer the Plan.

(e) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of California.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

“Employee”     “Company”     Exponent, Inc.

 

    By  

 

    Name:   Richard L. Schlenker, Jr.     Title:   Chief Financial Officer and  
    Corporate Secretary

 

6